Title: From Thomas Boylston Adams to John Thornton Kirkland, 25 November 1826
From: Adams, Thomas Boylston
To: Kirkland, John Thornton


				
					Sir.
					25th November 1826
				
				Your favour of the 20th. Instant was received by this day’s Mail. Without paraphrase I will furnish, from memory, as many facts as may be required to answer the questions involved in your letter.The family genealogy by my Father’s side is preserved in a chart which has been collected and a copy of which is now before me, from which is extracted the following title.“A Genealogical Chart of the descendants of Henry Adams.” To which is Superaded, the following historical notice.“Henry Adams came from the County of Devonshire, in England; embarked at Bristol for America; came to the Town of Braintree near Boston, about the year 1630; with Eight sons; four of whom came to the Town of Medfield; One remained at Braintree. Two, by the best information, went to the Town of Chelmsford, whose names and descendants cannot at present be ascertained; and one returned to his native Country.”The direct line of descent of John Adams, from Henry Adams the Proavus Propositus in North America, is as follows. Viz.Henryof BraintreeJosephDittoJosephDittoJohnDittoJohnDittoJohn Adams, the subject of this Memoir is of the Fifth generation from the Common Ancestor, and the Chart does not yet descend below that number. In the fifth Circle are Fifty names of Males only, and the 6th 7th & 8th: would unitedly probably exceed a Thousand.Upon four or five family Tomb-Stones erected by my Father in the Quincy Cemetery, are inscriptions, upon which have been transcribed & printed, had a copy of which I have no copy at hand Will endeavour to obtain for you. These are obituaries of his Great-Great-Grandfather—Great Grandfather—Grand-father, Father and Mother.The Inscriptions above referred to are as follows—See 3d page.Of the Genealogy of my Mother, I have only a sort of Testamentary knowledge derived from recent reference to public records.The Ancestor of the Quincy Family whence my Mother was descended in the Maternal line, was the “Sieur de Quincy” a French knight or Noble-man, of whom the Honble Josiah Quincy has some notices collected. But the name of William Tyng, who was one of the Original proprietors of Boston, which at that early period included Mount Wollaston & Braintree is the first Ancestor of the maternal line. Mrs Anna Shepard, Wife of the Revd Thomas Shepard Minister of Charlestown; was a daughter of William Tyng, proprietor of Mount Wollaston, who, being a Widow, by her last Will & Testament devised to her Grandson, then a Student at Harvard College, the Mount Wollaston Farm; now owned by John Quincy Adams, for which Grandson of Anna Shepard, afterwards the Honble John Quincy, Thirty Years Speaker of the House of Representatives of the Colony of Massachusetts and a Colonel of the Militia, the present proprietor was named and was baptised on the day of his Ancestor’s decease at Braintree, July 11th 1767—or on the next Sabbath after his birth.My Mother was the second daughter of the Revd William Smith Minister of Weymouth and Elizabeth his Wife, who was the a daughter of Colonel John Quincy who had one Son Norton Quincy Esqr and three daughters. One was the Wife of Colonel John Thaxter of Hingham; one was married to the Honble Cotton Tufts of Weymouth and the third was the Wife of the Revd Wm Smith, whose Father was a Merchant in Charlestown. There is a small Farm in Medford which was purchased by this Gentleman, and is yet owned in the family.The diary from which you quoted the anecdote of Messrs Gridley and Otis’s visit to my Father, “when they asked him to join them in resisting the stamped paper,” is not in my custody, being among the papers bequeathed to my brother, by my Father’s Will. By writing to him, if time will permit, a transcript may be had, unless the same has been lodged at the Bank, which I can not easily suppose.Should the aforegoing sketch be insufficient for your purpose, or not sufficiently authentick, seeing its derivation is mainly from the writer’s memory, my Brother may be a more certain source of correct information, being possessed of all the written documents.I have the honour to be very respectfully your Friend
				
					T B Adams
				
				
					First. In memory of Henry Adams, who took his refuge from the Dragon Persecution in Devonshire in England and alighted with Eight Sons near Mount Wollaston. One of the Sons returned to England; and, after taking time to explore the Country, four removed to Medfield, and the neighbouring Towns. Two to Chelmsford. One only, Joseph, who lies here at his left hand, remained here; who was an original proprietor in the Township of Braintree; incorporated in the year 1639.This Stone and several others have been placed in this Yard by a Great-great-Grandson, from a veneration of the Piety, Humility, Simplicity, Prudence, Patience, Temperance, Frugality, Industry and Perseverance of his Ancestors; in hopes of recommending an imitation of their virtues to their Posterity.Second. Dedicated (to the Memory of Joseph Adams Senior, who died, December 6th: 1694, and of Abigail his Wife, whose first name was Baxter; who died August 27th 1692.) By a Great-grandson in 1817.Third. In Memory of Joseph Adams, Son of Joseph Adams Senior and Grandson of Henry and of Hannah his wife whose Maiden name was Bass, a Daughter of Thomas Bass—(say John) and Ruth Alden; The said Joseph and Hannah were parents of John Adams and Grandparents of the Lawyer John Adams. Erected December 1823—Fourth. Sacred to the memory of Mr John Adams, who died May 25th AD 1761. aged 70, and of Susanna his Consort, born Boylston, who died April 17th. AD. 1797. Aged 88.“The sweet remembrance of the JustShould flourish when they sleep in dust.”
				
			
   Thomas is a mistake, the name should be John.
